Though I agree with much of the majority's discussion pertaining to the effect of the filing of a request for discovery upon a defendant's statutory speedy trial right, I dissent from the result reached by the majority. Unlike the trial court and the majority, I do not find appellant's motion to enlarge the time for filing pre-trial motions because of the appellee's failure to timely file its discovery response "effectively" was a request for a continuance. (Majority opinion at 4.). In Martin, we found appellant therein made an "express" request for a continuance. Appellant's motion to enlarge in the case subjudice, is not an "express" motion to continue.